DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 20, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-9, 11, 12, 14, 18 and 20-22 have been amended; claims 10, 13 and 15-17 are canceled; claim 22 is withdrawn from further consideration; and claims 23-26 have been added. Accordingly, claims 1-9, 11, 12, 14 and 18-26 are pending in this application, with an action on the merits to follow regarding claims 1-9, 11, 12, 14, 18-21 and 23-26.
Claim Objections
Claims 1, 3, 5, 8, 14, 18 and 21 are objected to because of the following informalities: 
Claim 1, line 9: “a thumb metacarpophalangeal joint” should recite “the thumb metacarpophalangeal joint”; Applicant already positively recites “a thumb metacarpophalangeal joint” in line 6
Claim 1, line 9: “a forefinger metacarpophalangeal joint” should recite “the forefinger metacarpophalangeal joint”; Applicant already positively recites “a forefinger metacarpophalangeal joint” in lines 6-7
Claim 1, lines 9-10: “a middle finger metacarpophalangeal joint” should recite “the middle finger metacarpophalangeal joint”; Applicant already positively recites “a middle finger metacarpophalangeal joint” in line 7
Claim 1, line 10: “a ring finger metacarpophalangeal joint” should recite “the ringer finger metacarpophalangeal joint”; Applicant already positively recites “a ring finger metacarpophalangeal joint” in line 7
Claim 1, line 10: “a pinkie metacarpophalangeal joint” should recite “the pinkie metacarpophalangeal joint”; Applicant already positively recites “a pinkie metacarpophalangeal joint” in lines 7-8
Claim 3, line 5: “a forefinger metacarpophalangeal joint” should recite “the forefinger metacarpophalangeal joint”; Applicant already positively recites “a forefinger metacarpophalangeal joint” in lines 6-7 of claim 1, from which claim 3 depends
Claim 5, line 3: “a middle finger metacarpophalangeal joint” should recite “the middle finger metacarpophalangeal joint”; Applicant already positively recites “a middle finger metacarpophalangeal joint” in line 7 of claim 1, from which claim 5 depends
Claim 5, lines 3-4: “a ring finger metacarpophalangeal joint” should recite “the ringer finger metacarpophalangeal joint”; Applicant already positively recites “a ring finger metacarpophalangeal joint” in line 7 of claim 1, from which claim 5 depends
Claim 8, line 16: Examiner suggests deleting the phrase “that is positioned” before “such that when”, for improved clarity
Claim 8, line 20: “that is positioned” appears to have a typographical error and should recite “and is positioned”
Claim 8, line 35: “that is a adapted” has an extra word and should recite “that is adapted”
Claim 14, line 3: “wherein elastic fiber” appears to be missing a word and should recite “wherein the elastic fiber”
Claim 18, line 11: “and thumb” appears to be missing a word and should recite “and a thumb”
Claim 18, line 20: “and hook and loop fastening structure” appears to be missing a word and should recite “and a hook and loop fastening structure”
Claim 18, line 26: this line is missing a comma or semicolon at the end of the line; Examiner suggests adding a semicolon.
Claim 21, line 3: “a dorsal portion” appears to have a typographical error and should recite “the dorsal portion”, since claim 18, from which claim 21 depends, already positively recites “a dorsal portion” of the glove body.
Appropriate correction is required.  Applicant is suggested to closely proofread all claims prior to filing any future response(s).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 and 18 (and claims 9-12, 14 and 19-21 at least due to dependency from either of independent claims 8 or 18) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Applicant recites “at least half of a width of a transverse width and at least half of a length of a transverse length of a palmer portion of the glove body”.  First, this language is confusing because “transverse” in the context of the palmar portion of the glove body, would seem to imply only the width aspect, whereas the use of the term “transverse” when also describing the length appears improper.  Since length and width dimensions are typically orthogonal to one another, the use of “transverse” to describe both is unclear.  Correction is required.  Examiner suggests “a transverse width” and “a longitudinal length”, since longitudinal and transverse are typically used to describe orthogonal directions of one another.  Second, the phrase “a palmer portion” (understood to be a typographical error and should recite “palmar portion”), is unclear as the glove body has already been positively recited to contain “a palmar portion” in claim 1, from which claim 2 depends.  Correction is required.  If Applicant’s intention is for “a palm[a]r portion of the glove body that is adapted to overlay the middle finger metacarpophalengeal joint, the ring finger metacarpophalengeal joint and the pinkie finger metacarpophalengeal joint”, then examiner suggests using a more differentiating term than “a palmar portion”, since this term is already used.
Regarding claim 8, Applicant recites “an elastic fiber that is adapted to enable increased elasticity than a surrounding sports glove dorsal portion material; wherein said elastic fiber is of substantial size to overlay at least three metacarpophalangeal joints of the user's hand when the glove is worn; wherein said elastic fiber is positioned over at least three metacarpophalangeal joints of the user's hand thereby creating increased flexibility along said metacarpophalangeal joints when the glove is worn”.  Applicant’s use of the term “fiber” is inconsistent with the manner in which “fiber” is typically used to one having ordinary skill in the art.  For example, “fiber” would be understood to be a thread-like filament shape which is much longer in an axial direction than a transverse direction.  It is unclear how a “fiber” in the normal sense would be of substantial size to overlay three metacarpophalangeal joints, when interpreting this limitation in the context of Applicant’s Specification, which identifies element 548 (Fig. 18) as more of an oval patch/panel than a “fiber”.  Correction is required.  For purposes of examination, “elastic fiber” will be interpreted as best as can be understood when applying any prior art thereagainst.
Similarly, regarding claim 11, Applicant recites “wherein said elastic fiber is formed of a polyurethane yarn”.  In the typical textile art, fibers actually are bundled or spun together to form a yarn, as opposed to a yarn forming a fiber, as claimed.  Therefore, this limitation is confusing. Correction is required.  For purposes of examination, the claim is being interpreted as best as can be understood in view of any prior art applied thereagainst.
Regarding claim 18, Applicant recites “said wrist dorsal portion” (line 27), which lacks clear antecedent basis in the claim.  Correction is required.  For purposes of examination, “said wrist dorsal portion” is being interpreted as “glove body dorsal portion”, in the context of the subsequent language reciting “positioned along the glove body dorsal portion” in the claim.
Regarding claim 19, Applicant recites “said sports glove wrist portion further comprising of a shock absorbing member”.  Claim 18, from which claim 19 depends, already recites that the “wrist dorsal portion” includes a shock absorbing member, which would indicate that claim 19’s language has already been positively recited.  If claim 19 is attempting to recite a “further” shock absorbing member, then Applicant is suggested to recite in such a manner, using “further” and “additional” language (i.e. “further comprising an additional shock absorbing member”).  If claim 19 is referencing the existing shock absorbing member referenced in claim 18, then Examiner suggests canceling claim 19 as being superfluous.
Similarly, claim 21 recites “wherein said glove body dorsal portion further comprises a shock-absorbing member”, wherein claim 18, from which claim 21 depends, already recites that the wrist dorsal portion (which is part of the glove dorsal portion, as best as can be understood) has a shock absorbing member.  If claim 21 is attempting to recite a “further” shock absorbing member for the dorsal portion, then Applicant is suggested to recite in such a manner, using “further” and “additional” language (i.e. “further comprising an additional shock absorbing member”).  If claim 21 is referencing the existing shock absorbing member referenced in claim 18, then Examiner suggests deleting the repetitive language of claim 21 that is already in claim 18 (i.e. “padded layer”, for example, which is already in claim 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 23, 25 and 26 (claim 2 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Romiti (USPN 7,735,153) in view of Vestling (US 2009/0025120) and Rios et al. (hereinafter “Rios”) (US 2010/0183814).
Regarding independent claim 1, Romiti discloses a sports glove (Title; Examiner notes that the adjective term "sports" is deemed a statement of intended use and it does not further structurally define the claimed invention in any patentable sense; the glove of Romiti is capable of being used while playing a sport) comprising dorsal and palmar portions (Fig. 1 illustrates a palmar side portion; the opposite side (shown at the top part of Fig. 2) is a dorsal side portion of the glove; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) for overlaying respective back and palm regions of a human hand (Fig. 2; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), the dorsal and palmar portions comprising distal and proximal ends (in Fig. 1, the glove (including its front/back portions) is shown to have proximal (at the wrist) and distal (where finger stalls are attached to main glove body) ends) with a plurality of digital stalls projecting from said distal ends (stalls #10a, #10b; Romiti discloses that the middle finger stall #10c can be omitted (Col. 2, Lines 30-35), leaving only a thumb stall and an index finger stall); wherein the proximal ends of the dorsal and palmar portions collectively define a glove body proximal end (generally where the wrist cuff is located is a glove body proximal end), and the distal ends of the dorsal and palmar portions collectively define a glove body distal end (generally where the finger and thumb stalls are attached to remainder of glove is a glove body distal end); said dorsal portion is adapted to cover the back region of the hand, including a thumb metacarpophalangeal joint, a forefinger metacarpophalangeal joint, a middle finger metacarpophalangeal joint, a ring finger metacarpophalangeal joint, and a pinkie finger metacarpophalangeal joint of the hand, and said palmar portion is adapted to cover the palm region of the hand including a thumb metacarpophalangeal joint, a forefinger metacarpophalangeal joint, a middle finger metacarpophalangeal joint, a ring finger metacarpophalangeal joint, and a pinkie finger metacarpophalangeal joint of the hand (the area of these metacarpophalangeal joints, as indicated in palmar view Figs. 1 and 3 in Romiti, are capable of being covered by the glove’s corresponding area on the palmar side;  Applicant argues that Romiti does not teach that the dorsal side covers these metacarpophalengeal joints because the figures don’t explicitly show the back of the glove;  however, based on the preponderance of evidence, the glove would at least likely have a back of glove that is solid (i.e. not open in the area of the metacarpophalangeal joints, when worn), since Romiti does not go into any detail about any supposed openings or areas devoid of material; at the least, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the glove to have provided full coverage of the dorsal side of the hand in order to protect the back of the hand, as is an extremely well-known concept in the art of gloves; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); said plurality of digital stalls comprise a forefinger stall (#10b) and a thumb stall (#10a), each adapted to receive a forefinger and a thumb, respectively, therein (Fig. 1; Col. 2, Lines 30-35), each stall comprising a digital stall dorsal portion and a digital stall palmar portion (generally the dorsal side of each stall has an arbitrary dorsal portion and the palmar side of each stall has an arbitrary palmar portion; Examiner notes that Applicant has not defined the boundaries of such portions in any limiting sense, aside from using the term “dorsal” and “palmar” in reference to the portions); said forefinger stall is adapted to enclose said forefinger including a fingertip when the glove is worn and said thumb stall is adapted to fully enclose said thumb, respectively, when the glove is worn (the forefinger and thumb stalls are enclosed at their respective tips, thus allowing the fingers to be fully enclosed; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); wherein said glove body comprises at least two separate ringlets (see #20a, #20b in Fig. 1; Romiti discloses that the middle finger stall #10c can be omitted (Col. 2, Lines 30-35), which would provide a third ringlet for the middle finger) that are positioned on said glove body distal end such that when the glove is worn at least a ring finger and a pinkie finger individually extend through respective ringlets of said at least two ringlets (Fig. 1; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); wherein said sports glove is adapted to leave essentially completely uncovered the ring finger; wherein said sports glove is adapted to leave essentially completely uncovered the pinkie finger (Fig. 1; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); and, wherein said sports glove body further comprises a wrist portion that is adapted to overlay a wrist area of the user (there is an arbitrary wrist portion at the cuff end of the glove of Romiti; Examiner notes that the boundary of the wrist portion has not been defined in the claim; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).  Romiti is silent to said glove body dorsal portion comprising a strap and hook-and-loop fasteners adapted for mechanically fastening the glove body securely about a said wrist area of the user's hand, wherein said sports glove body dorsal portion further comprises a slit adapted to allow the glove to widen when the user engages and disengages said glove, wherein said strap is positioned along said glove body dorsal portion enabling the user to mechanically overlay said strap and said hook and loop fasteners over said slit, and silent to said sports glove body palmar portion comprising a grip enhancing means comprising a non-slip panel that is positioned such that said non-slip panel overlays at least two of the metacarpophalangeal joints of the user's hand when the glove is worn.
Vestling teaches a similar glove #10 with fewer than five digital stalls, wherein the glove includes a wrist section #36 that has a wrist strap #60 and a notch #50, wherein the wrist strap extends across the notch on the glove’s dorsal side (Fig. 1 of Vestling) to adjustably fasten the glove around the wrist via an adjustable fastener #70 (Para. 0038 of Vestling; may include hook-and-loop material (Para. 0038 of Vestling)).  Vestling further teaches that the wrist section may have an elastomeric band #130 thereon (Para. 0038 of Vestling).
Rios teaches a glove (#400; Fig. 18) that includes a palmar portion (palm portion #522; Fig. 18 of Rios) and finger stalls #406, wherein the palm portion is disposed on an area that is adapted to overlay at least four metacarpophalangeal joints of the user, when worn (see Fig. 18 of Rios).  Rios teaches that the palm portion includes a grip material (i.e. a non-slip panel) in order to improve grip of the glove (Para. 0130 of Rios). 
Romiti, Vestling and Rios all teach analogous inventions in the field of gloves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the wrist section cuff structure and closure strap of Vestling into the glove of Romiti in order to provide the user with a capability to adjustably fasten the glove around the wrist of the user, whereas Romiti alone must rely only on the elasticity at its own wrist section, which may either be too tight on a larger wrist or too loose on a smaller wrist.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the palm portion panel #522 of Rios to the palm side of the glove of Romiti in order to provide additional grip capability on the palm side, while maintaining desired tactility in the fingertips (i.e. adding the grip panel onto the palm area would have no effect on the tactility of the finger stalls of the glove).  As a result of the modifications, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained above) would include said glove body dorsal portion comprising a strap and hook-and-loop fasteners adapted for mechanically fastening the glove body securely about a said wrist area of the user's hand (via strap #60 and hook-and-loop material #70 from Vestling), wherein said sports glove body dorsal portion further comprises a slit (via notch #50 from Vestling) adapted to allow the glove to widen when the user engages and disengages said glove (since there would be a notch, then the cuff end of the glove would be capable of widening to some extent), wherein said strap is positioned along said glove body dorsal portion enabling the user to mechanically overlay said strap and said hook and loop fasteners over said slit (see Fig. 1 of Vestling), said sports glove body palmar portion comprising a grip enhancing means comprising a non-slip panel that is positioned such that said non-slip panel overlays at least two of the metacarpophalangeal joints of the user's hand when the glove is worn (see Fig. 18 of Rios, wherein the panel #522 is being incorporated into Romiti, which would provide an overlaying of at least four of the metacarpophalangeal joints of the user on the palmar side).
Regarding claim 2, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed such that said non-slip panel is positioned to occupy at least half of a width of a transverse width and at least half of a length of a transverse length of a palmer portion of the glove body that is adapted to overlay the middle finger metacarpophalangeal joint, the ring finger metacarpophalangeal joint and the pinkie finger metacarpophalangeal joint of the user's hand when the glove is worn (see the relative size and shape of the palm portion #522 in Fig. 18 of Rios, which has been incorporated into Romiti’s same area of the palm of its modified glove, which would meet these “at least half” of a length and width limitations of the arbitrarily-defined palmar portion; this panel would be capable of overlaying the three metacarpophalangeal joints recited in the claim).
Regarding claim 3, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed such that said non-slip panel is positioned such that two of the at least two metacarpophalangeal joints the non-slip panel overlays are the middle finger metacarpophalangeal joint and a forefinger metacarpophalangeal joint when the glove is worn (see Fig. 18 of Rios, panel #522 as applied into Romiti, which would provide the same coverage upon the aforementioned modification); and, wherein said sports glove body further comprises a third ringlet on said glove body distal end, said third ringlet is positioned along the glove body distal end such that said middle finger individually extends through said third ringlet when the glove is worn; wherein said sport glove is adapted to leave completely uncovered the middle finger of the user's hand when the glove is worn (as explained in the 35 U.S.C. 103 rejection of claim 1 above, Romiti teaches that the middle finger stall can be omitted, which would result in this structure and functionality, as described in the claim).
Regarding claim 5, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed such that said wrist portion further comprises a padded layer that is adapted to protect the user from abrasion (as noted above, the term “portion” is broad and Applicant has not defined the specific boundaries of the wrist portion, such as the extent of the wrist portion in the direction towards the finger areas of the glove; therefore, the existing pad #35 is a “padded layer” that is on an arbitrary wrist portion and is at least capable of providing some abrasion protection, absent any material structural limitations in the claim); and, wherein said non-slip panel is positioned to overlay at least a middle finger metacarpophalangeal joint and a ring finger metacarpophalangeal joint when the glove is worn (as explained above).
Regarding claim 7, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed such that said non-slip panel is adapted to provide a higher coefficient of friction than a surrounding glove body material (Rios teaches that its grip material can provide increased coefficient of friction, upwards of 5, 9, to 40 (Paras. 0075-0077 of Rios); it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for this panel to have provided a greater coefficient of friction than the non-covered areas of the base material of the glove of Romiti, since the base material necessitated grip areas to be added thereto for the purposes of improving grip in the first place).
Regarding claim 23, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed such that said non-slip panel is formed of a tackified material (Para. 0134 of Rios states that the panels can have a “tackiness” for grip purposes, indicating a tackified material).
Regarding claim 25, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed such that said non-slip panel is positioned to overlay the forefinger metacarpophalangeal joint, the middle finger metacarpophalangeal joint, the ring finger metacarpophalangeal joint, and the pinkie finger metacarpophalangeal joint when the glove is worn (see Fig. 18 of Rios, which has palm portion #522 panel that has been incorporated into modified Romiti, as explained above; panel #522 is shown to cover these four metacarpophalangeal joints).
Regarding claim 26, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed such that said non-slip panel is positioned to overlay the middle finger metacarpophalangeal joint, the ring finger metacarpophalangeal joint, and the pinkie finger metacarpophalangeal joint when the glove is worn (see Fig. 18 of Rios, which has palm portion #522 panel that has been incorporated into modified Romiti, as explained above; panel #522 is shown to cover these three metacarpophalangeal joints).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Romiti in view of Vestling and Rios as applied to claim 1 above, and further in view of Smeltzer (US 2010/0077526).
Regarding claim 4, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to said glove body dorsal portion further comprises at least one shock-absorbing member comprising a padded layer positioned along the glove body dorsal portion and is adapted to protect the user from abrasion.
Smeltzer teaches a grip-enhanced glove (Para. 0031 of Smeltzer), wherein the glove further includes at least one shock absorbing member on the dorsal portion of the glove (dorsal section #40 includes a layer of padded material, including a foam backing (Para. 0027 of Smeltzer), and further including protective guards #12 and protective finger guards #18 extending therefrom, and knuckle guard #24 (Paras. 0022-0026 of Smeltzer); the combination of the foam backing and the protective guards form an overall shock-absorbing member).
Modified Romiti and Smeltzer teach analogous inventions in the field of gripped protective gloves. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the foam backing and protective guards #12/18/24 taught by Smeltzer to the dorsal side of the glove of Romiti in order to further protect the wearer’s hands from unwanted impacts, which can be common in manufacturing environments such as the environment in which the Romiti glove is intended to be worn, thereby improving the safety capability of the glove.  As a result of the modification, said glove body dorsal portion further comprises at least one shock-absorbing member comprising a padded layer positioned along the glove body dorsal portion and is adapted to protect the user from abrasion (absent any specific material limitations, the foam backing and guards would provide at least some degree of abrasion resistance).
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Romiti in view of Vestling and Rios as applied to claim 1 above, and further in view of VanErmen et al. (hereinafter “VanErman”) (US 2009/0139011).
Regarding claims 6 and 24, the modified glove of Romiti (i.e. Romiti in view of Vestling and Rios, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to said non-slip panel being formed of nitrile (claim 6) (although Rios, relied upon for teaching the non-slip panel added into Romiti, teaches that the materials may include nitriles (Para. 0099 of Rios)), and silent to said non-slip panel comprising a PVC coating.
VanErmen teaches a glove with a rubbery coating layer that can utilize nitrile or PVC materials (Para. 0023 of VanErmen).
Modified Romiti and VanErmen teach analogous inventions in the field of gloves with increase palm grip areas.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used either of the nitrile or PVC rubbery coating materials taught by VanErmen as the grip materials of choice for the added grip panel (i.e. non-slip panel on metacarpophalangeal area of palm side of the Romiti glove, as modified) in order to provide an alternative, well-known material that would be suitable for use as added grip assistance for the wearer of the glove.  See MPEP 2144.07. 
Claims 8, 9, 11 and 14, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Romiti in view of Vestling, Richards (US 2008/0010718) and Kleinert (USPN 6,253,382).
Regarding independent claim 8, Romiti discloses a sports glove (Title; Examiner notes that the adjective term "sports" is deemed a statement of intended use and it does not further structurally define the claimed invention in any patentable sense; the glove of Romiti is capable of being used while playing a sport) comprising a glove body with dorsal and palmar portions (Fig. 1 illustrates a palmar side portion; the opposite side (shown at the top part of Fig. 2) is a dorsal side portion of the glove; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) for overlaying respective back and palm regions of a human hand (Fig. 2; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), the dorsal and palmar portions comprising distal and proximal ends (in Fig. 1, the glove (including its front/back portions) is shown to have proximal (at the wrist) and distal (where finger stalls are attached to main glove body) ends) with only two digital stalls projecting from said distal ends (stalls #10a, #10b; Romiti discloses that the middle finger stall #10c can be omitted (Col. 2, Lines 30-35), leaving only a thumb stall and an index finger stall); wherein the proximal ends of the dorsal and palmar portions collectively define a sports glove body proximal end (generally where the wrist cuff is located is a glove body proximal end), and the distal ends of the dorsal and palmar portions collectively define a sports glove body distal end (generally where the finger and thumb stalls are attached to remainder of glove is a glove body distal end); wherein said sports glove body dorsal portion is adapted to cover the back region of a user's hand including all five metacarpophalangeal joints, in their entirety, when the sports glove is worn (Applicant argues that Romiti does not teach that the dorsal side covers these metacarpophalengeal joints because the figures don’t explicitly show the back of the glove;  however, based on the preponderance of evidence, the glove would at least likely have a back of glove that is solid (i.e. not open in the area of the metacarpophalangeal joints, when worn), since Romiti does not go into any detail about any supposed openings or areas devoid of material; at the least, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the glove to have provided full coverage of the dorsal side of the hand in order to protect the back of the hand, as is an extremely well-known concept in the art of gloves; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); and, wherein said palmar portion is adapted to cover the palm region of the user's hand, including all five metacarpophalangeal joints, in their entirety, when the sports glove is worn (the area of the five metacarpophalangeal joints, as indicated in palmar view Figs. 1 and 3 in Romiti, are capable of being covered by the glove’s corresponding area on the palmar side); wherein said only two digital stalls consist of a forefinger stall (#10b) and a thumb stall (#10a), each adapted to receive a forefinger and a thumb, respectively, therein (Fig. 1; Col. 2, Lines 30-35), and each digital stall comprising a digital stall dorsal portion and a digital stall palmar portion (generally the dorsal side of each stall has an arbitrary dorsal portion and the palmar side of each stall has an arbitrary palmar portion; Examiner notes that Applicant has not defined the boundaries of such portions in any limiting sense, aside from using the term “dorsal” and “palmar” in reference to the portions); wherein said forefinger stall is adapted to enclose said forefinger, and said thumb stall is adapted to enclose said thumb when the sports glove is worn (the forefinger and thumb stalls are enclosed at their respective tips, thus allowing the fingers to be fully enclosed; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); wherein said sports glove body further comprises a middle finger ringlet that is formed and positioned on said sports glove body distal end that is positioned such that when the sports glove is worn the user's middle finger individually extends through said middle finger ringlets when the glove is worn (Romiti discloses that the middle finger stall #10c can be omitted (Col. 2, Lines 30-35), which would provide a ringlet for the middle finger); wherein said glove body further comprises a ring finger ringlet that is formed that is positioned on said glove body distal end such that when the glove is worn the user's ring finger individually extends through said ring finger ringlet when the glove is worn (see #20a in Fig. 1, which is a ring finger ringlet that allows the ring finger to extend therethrough, when the glove is worn); wherein said glove body further comprises a pinkie finger ringlet that is formed and positioned on said glove body distal end such that when the glove is worn the user's pinkie finger individually extends through said pinkie finger ringlet when the glove is worn (see #20b in Fig. 1, which is a pinkie finger ringlet that allows the pinkie finger to extend therethrough, when the glove is worn); wherein said middle finger ringlet, ring finger ringlet and pinkie finger ringlet form three separate ringlets that are positioned on said glove body distal end such that when the glove is worn the user's middle finger, ring finger and pinkie finger individually extend through respective said three separate ringlets when the glove is worn (Fig. 1; Romiti discloses that the middle finger stall #10c can be omitted (Col. 2, Lines 30-35); Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); wherein said sports glove is adapted to leave essentially completely uncovered the middle finger when the sports glove is worn; wherein said sports glove is adapted to leave essentially completely uncovered the ring finger when the sports glove is worn; wherein said sports glove is adapted to leave essentially completely uncovered the pinkie finger when the sports glove is worn (as addressed above); and, wherein said sports glove body comprises a wrist portion (there is an arbitrary wrist portion at the cuff end of the glove of Romiti; Examiner notes that the boundary of the wrist portion has not been defined in the claim) that [is] adapted to overlay a wrist area of the user (the arbitrary wrist portion is capable of overlaying a hypothetical wrist area of the user; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).  Romiti is silent as to whether the middle finger, ring finger and pinkie finger ringlets are reinforced to prevent tearing thereof.  Romiti is silent to said glove body dorsal portion further comprising a strap and hook and loop fasteners adapted for mechanically fastening the sports glove body securely about the wrist area, wherein said sports glove body dorsal portion further comprises a slit adapted to allow the sports glove to widen when the user engages and disengages said sports glove, wherein said strap is positioned along said glove dorsal portion enabling the user to mechanically overlay said strap means over said slit to engage the hook and loop fastening structure.  Romiti is silent to said sports glove dorsal portion further comprising an elastic fiber that is adapted to enable increased elasticity than a surrounding sports glove dorsal portion material, wherein said elastic fiber is of substantial size to overlay at least three metacarpophalangeal joints of the user's hand when the glove is worn, wherein said elastic fiber is positioned over at least three metacarpophalangeal joints of the user's hand thereby creating increased flexibility along said metacarpophalangeal joints when the glove is worn.
Vestling teaches a similar glove #10 with fewer than five digital stalls, wherein the glove includes a wrist section #36 that has a wrist strap #60 and a notch #50, wherein the wrist strap extends across the notch on the glove’s dorsal side (Fig. 1 of Vestling) to adjustably fasten the glove around the wrist via an adjustable fastener #70 (Para. 0038 of Vestling; may include hook-and-loop material (Para. 0038 of Vestling)).  Vestling further teaches that the wrist section may have an elastomeric band #130 thereon (Para. 0038 of Vestling).
Richards teaches a glove with finger openings that are surrounded by elasticized stitching that biases the openings to a closed configuration when the fingers are not placed through them (Abstract and Para. 0005 of Richards).
Kleinert teaches a glove that has an elastic fiber (elastic material panel #96 (Fig. 2 of Kleinert) is formed of spandex, which is made of elastic fibers) of substantial size to overlay at least three metacarpophalangeal joints of the user's hand when the glove is worn (Fig. 2 shows elastic panel #96 to overlay metacarpophalangeal joints #37-40, in Kleinert), wherein said elastic fiber is positioned over those joints of the user's hand thereby creating increased flexibility along said metacarpophalangeal joints when the glove is worn (as noted above, panel #96 is made of elastic spandex, which has increased flexibility as compared to a non-spandex material).
Romiti, Vestling, Richards and Kleinert all teach analogous inventions in the field of gloves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the wrist section cuff structure and closure strap of Vestling into the glove of Romiti in order to provide the user with a capability to adjustably fasten the glove around the wrist of the user, whereas Romiti alone must rely only on the elasticity at its own wrist section, which may either be too tight on a larger wrist or too loose on a smaller wrist.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the elasticized stitching (i.e. rendering the ringlets “reinforced”) around the finger openings of Romiti in order to provide the openings with a capability to snugly surround the user’s finger bases regardless of the size of the fingers.  It would have been even further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the spandex elastic panel #96 from Kleinert into the dorsal portion of the glove of Romiti in order to allow the hand of the wearer to have increased freedom of movement, especially where the knuckles are located, due to the added spandex panel.
Regarding claim 9, the modified glove of Romiti (i.e. Romiti in view of Vestling, Richards and Kleinert, as explained with respect to claim 8 above) is disclosed to teach all the limitations of claim 8, as set forth above, and further teach that said glove body dorsal portion is adapted to cover all five metacarpophalangeal joints of the user's hand when the glove is worn; and, wherein elastic fiber is positioned and of sufficient size to overlay the forefinger metacarpophalangeal joint, the middle finger metacarpophalangeal joint, and the ring finger metacarpophalangeal joint of the user's hand when the glove is worn (since the elastic panel #96 of spandex from Kleinert (Fig. 2 of Kleinert) has been incorporated into Romiti via the modification explained above, the dorsal portion and its elastic panel (i.e. elastic fiber, as best as can be understood) would cover all five of the metacarpophalangeal joints, in use). 
Regarding claim 11, the modified glove of Romiti (i.e. Romiti in view of Vestling, Richards and Kleinert, as explained with respect to claim 8 above) is disclosed to teach all the limitations of claim 8, as set forth above, and further teach that said elastic fiber is formed of a polyurethane yarn (Applicant’s Para. 0282 (see published application US 2020/0037683) states that spandex is an example of a polyurethane yarn: “polyurethane yarn such as SPANDEX”; since the added elastic panel (i.e. fiber) from Kleinert is formed of spandex, then it is deemed to meet this limitation, as best as can be understood).
Regarding claim 14, the modified glove of Romiti (i.e. Romiti in view of Vestling, Richards and Kleinert, as explained with respect to claim 8 above) is disclosed to teach all the limitations of claim 8, as set forth above, and further teach that a majority of the sports glove body is formed of a leather or synthetic leather material adapted for golf play (while Romiti does not explicitly mention leather, Richards teaches that its glove can be formed of leather used in conjunction with elastic materials (Para. 0016 of Richards), and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used leather as a material of choice for the majority of the glove body, in order to provide a comfortable and durable material (which leather is known to provide) and further since leather is very well-known in the art of gloves; See MPEP 2144.07.; Examiner notes that “adapted for golf” does not impart any particular structural definition to the claimed subject matter in any patentably distinguishing sense, as it is only related to the intended use of the glove); and wherein elastic fiber is positioned and of sufficient size to overlay the forefinger metacarpophalangeal joint, the middle finger metacarpophalangeal joint, the ring finger metacarpophalangeal joint, and the pinkie finger of the user's hand when the glove is worn (see panel #96 in Fig. 2 of Kleinert, as explained above, which overlays all of these joints, in use). 
Claim 12, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Romiti in view of Vestling, Richards and Kleinert as applied to claim 8 above, and further in view of Martel (USPN 5,370,606).
Regarding claim 12, the modified glove of Romiti (i.e. Romiti in view of Vestling, Richards and Kleinert, as explained with respect to claim 8 above) is disclosed to teach all the limitations of claim 8, as set forth above, and teaches that said middle finger ringlet comprises stitches along said middle finger ringlet and is adapted to prevent the tearing of said middle finger ringlet; and wherein said ring finger ringlet comprises stitches to reinforce said ring finger ringlet from tearing of said ring finger ringlet; and wherein said pinkie finger ringlet comprises stitches to reinforce said pinkie finger ringlet from tearing of said pinkie finger ringlet (as incorporated from Richards, the ringlets are modified to include elastic stitching as reinforcements thereof), but is silent to the elastic fiber being a nylon material.
Martel teaches a hand covering that includes an elastic material that is made of a blend of nylon and spandex (Col. 2, Lines 59-64 and claims 1, 4, 5, 7, 8, 10, 11 and 14 of Martel).
Modified Romiti and Martel teach analogous inventions in the field of gloves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the spandex material of the added elastic panel from Kleinert into Romiti to have been provided in the form of a nylon/spandex blend, as taught by Martel, in order to provide the area of the panel with a degree of durability (via the nylon) while maintaining the elasticity (via the spandex), and further since it is well-known that “spandex” fiber is very commonly provided in the form of a blend with other fiber types, including nylon, when forming textiles for garments.
Claims 18 and 19, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Romiti in view of Vestling, Richards and Smeltzer.
 Regarding independent claim 18, Romiti discloses a sports glove (Title; Examiner notes that the adjective term "sports" is deemed a statement of intended use and it does not further structurally define the claimed invention in any patentable sense; the glove of Romiti is capable of being used while playing a sport) comprising a glove body with dorsal and palmar portions (Fig. 1 illustrates a palmar side portion; the opposite side (shown at the top part of Fig. 2) is a dorsal side portion of the glove; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) for overlaying respective back and palm regions of a human hand (Fig. 2; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), the dorsal and palmar portions comprising distal and proximal ends (in Fig. 1, the glove (including its front/back portions) is shown to have proximal (at the wrist) and distal (where finger stalls are attached to main glove body) ends) with a plurality of digital stalls projecting from said distal ends (stalls #10a, #10b; Romiti discloses that the middle finger stall #10c can be omitted (Col. 2, Lines 30-35), leaving only a thumb stall and an index finger stall); wherein the proximal ends of the dorsal and palmar portions collectively define a glove body proximal end (generally where the wrist cuff is located is a glove body proximal end), and the distal ends of the dorsal and palmar portions collectively define a glove body distal end (generally where the finger and thumb stalls are attached to remainder of glove is a glove body distal end); said glove sports body dorsal portion is adapted to cover the back region of a user's hand, including an entire thumb metacarpophalangeal joint, an entire forefinger metacarpophalangeal joint, an entire middle finger metacarpophalangeal joint, an entire ring finger metacarpophalangeal joint, and an entire pinkie finger metacarpophalangeal joint of the hand (Applicant argues that Romiti does not teach that the dorsal side covers these metacarpophalengeal joints because the figures don’t explicitly show the back of the glove;  however, based on the preponderance of evidence, the glove would at least likely have a back of glove that is solid (i.e. not open in the area of the metacarpophalangeal joints, when worn), since Romiti does not go into any detail about any supposed openings or areas devoid of material; at the least, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the glove to have provided full coverage of the dorsal side of the hand in order to protect the back of the hand, as is an extremely well-known concept in the art of gloves; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), and said sports glove body palmar portion is adapted to cover the palm region of the user's hand (palmar view Figs. 1 and 3 in Romiti); wherein said plurality of digital stalls comprises a forefinger stall (#10b) and a thumb stall (#10a) each adapted to receive and enclose a forefinger and thumb, respectively, therein (Fig. 1; Col. 2, Lines 30-35); and wherein said sports glove body further comprises three separate ringlets on said sports glove body distal end that are positioned such that when the sports glove is worn a middle finger, a ring finger a pinkie finger individually extend through respective ringlets of said three ringlets (see #20a and #20b in Fig. 1; Romiti discloses that the middle finger stall #10c can be omitted (Col. 2, Lines 30-35), which would provide a ringlet for the middle finger); wherein said sports glove is adapted to leave essentially completely uncovered the middle finger when the glove is worn; wherein said sports glove is adapted to leave essentially completely uncovered the ring finger when the glove is worn; wherein said sports glove is adapted to leave essentially completely uncovered the pinkie finger when the glove is worn (as addressed above); and, wherein said sports glove further comprises a wrist portion (there is an arbitrary wrist portion at the cuff end of the glove of Romiti; Examiner notes that the boundary of the wrist portion has not been defined in the claim) that is adapted to overlay a wrist area of the user (the arbitrary wrist portion is capable of overlaying a hypothetical wrist area of the user; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).  Romiti is silent as to wherein said glove dorsal portion comprises a strap and hook and loop fastening structure adapted for mechanically fastening the sports glove body securely about the wrist area of the user's hand, wherein said sports glove body dorsal portion comprises a slit adapted to allow the sports glove to widen when the user engages and disengages said sports glove, wherein said strap is positioned along said glove body dorsal portion enabling the user to mechanically overlay said strap over said slit to engage the hook and loop fastening structure, wherein each of said three ringlets are each reinforced by stitching to minimize tearing along each ringlet wherein said wrist dorsal portion further comprises at least one shock-absorbing member comprising a padded layer positioned along the glove body dorsal portion that is adapted to protect the user from abrasion when the glove is worn.
Vestling teaches a similar glove #10 with fewer than five digital stalls, wherein the glove includes a wrist section #36 that has a wrist strap #60 and a notch #50, wherein the wrist strap extends across the notch on the glove’s dorsal side (Fig. 1 of Vestling) to adjustably fasten the glove around the wrist via an adjustable fastener #70 (Para. 0038 of Vestling; may include hook-and-loop material (Para. 0038 of Vestling)).  Vestling further teaches that the wrist section may have an elastomeric band #130 thereon (Para. 0038 of Vestling).
Richards teaches a glove with finger openings that are surrounded by elasticized stitching that biases the openings to a closed configuration when the fingers are not placed through them (Abstract and Para. 0005 of Richards).
Smeltzer teaches a grip-enhanced glove (Para. 0031 of Smeltzer), wherein the glove further includes at least one shock absorbing member on the dorsal portion of the glove that extend from the wrist area (dorsal section #40 includes protective guards #12 (Paras. 0022-0026 of Smeltzer)).
Romiti, Vestling, Richards and Smeltzer all teach analogous inventions in the field of gloves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the wrist section cuff structure and closure strap of Vestling into the glove of Romiti in order to provide the user with a capability to adjustably fasten the glove around the wrist of the user, whereas Romiti alone must rely only on the elasticity at its own wrist section, which may either be too tight on a larger wrist or too loose on a smaller wrist.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the elasticized stitching (i.e. rendering the ringlets “reinforced”) around the finger openings of Romiti in order to provide the openings with a capability to snugly surround the user’s finger bases regardless of the size of the fingers. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add any number of the protective guards #12 taught by Smeltzer, such as the two that extend diagonally from the wrist cuff end towards the thumb (Fig. 1 of Smeltzer), to the dorsal side of the glove of Romiti (in the same position) in order to further protect the wearer’s hands from unwanted impacts, which can be common in manufacturing environments such as the environment in which the Romiti glove is intended to be worn, thereby improving the safety capability of the glove.  The added protective guards #12 would each be a padded layer positioned along the glove body dorsal portion and would be at least capable of protecting the user from some degree of abrasion. 
Regarding claim 19, the modified glove of Romiti (i.e. Romiti in view of Vestling, Richards and Smeltzer, as explained with respect to claim 18 above) is disclosed to teach all the limitations of claim 18, as set forth above, and further teach that said sports glove wrist portion further comprising of a shock absorbing member (as noted above, two protective guards are added from Smeltzer, both extending from the wrist portion; i.e. claim 18 recites “at least one” member and claim 19 recites “a” member, therefore only requiring two members on the wrist portion).
Claims 20 and 21, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Romiti in view of Vestling, Richards and Smeltzer as applied to claim 18 above, and further in view of Kleinert.
Regarding claim 20, the modified glove of Romiti (i.e. Romiti in view of Vestling, Richards and Smeltzer, as explained with respect to claim 18 above) is disclosed to teach all the limitations of claim 18, as set forth above, but does not teach that said glove body dorsal portion further comprises an elastic fiber that is positioned below the forefinger stall and above the strap, wherein said elastic fiber is adapted to overlay at least two metacarpophalangeal joints of the user's hand enabling increased flexibility along the user's knuckles than a surrounding glove body material.
Kleinert teaches a glove that has an elastic fiber (elastic material panel #96 (Fig. 2 of Kleinert) is formed of spandex, which is made of elastic fibers) of substantial size to overlay at least three metacarpophalangeal joints of the user's hand when the glove is worn (Fig. 2 shows elastic panel #96 to overlay metacarpophalangeal joints #37-40, in Kleinert), wherein said elastic fiber is positioned over those joints of the user's hand thereby creating increased flexibility along said metacarpophalangeal joints when the glove is worn (as noted above, panel #96 is made of elastic spandex, which has increased flexibility as compared to a non-spandex material).  The elastic panel #96 is positioned below the glove’s forefinger stall and above the wrist strap.
Modified Romiti and Kleinert teach analogous inventions in the field of gloves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the spandex elastic panel #96 from Kleinert into the dorsal portion of the glove of Romiti in order to allow the hand of the wearer to have increased freedom of movement, especially where the knuckles are located, due to the added spandex panel.

Regarding claim 21, the modified glove of Romiti (i.e. Romiti in view of Vestling, Richards and Smeltzer, as explained with respect to claim 18 above) is disclosed to teach all the limitations of claim 18, as set forth above, but does not teach that said glove body dorsal portion further comprises a shock-absorbing member formed of a padded layer and is positioned to occupy at least half of a width of a transverse width and at least half of a length of a transverse length of a dorsal portion of the glove body that is adapted to overlay the forefinger metacarpal joint, the middle finger metacarpal joint and the ring finger metacarpal joint of the user's hand when the glove is worn, thereby providing added protection of the back of the user's hand from abrasion during sport activities.
Kleinert teaches that its glove may include a protective covering #98 in the form of, for example, cabretta skin that can be used for protection against abrasion (Col. 5, Lines 47-51 of Kleinert).  The panel is sized to overlay metacarpal joints of the user’s hand, just beneath the location of the elastic panel #96 (see Fig. 2 of Kleinert).
Modified Romiti and Kleinert teach analogous inventions in the field of gloves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the cabretta skin protective covering member #98 from Kleinert between the protective guards #12 from Smeltzer and the base material of the back of the glove native to Romiti, in order to provide additional protection against abrasion, as taught by Kleinert.  As a result of the modification, the glove body dorsal portion would have a shock-absorbing member formed of a padded layer (via cabretta skin #98 from Kleinert) and is positioned to occupy at least half of a width of a transverse width and at least half of a length of a transverse length of a dorsal portion of the glove body (see the size of panel #98 in Kleinert, Figs. 2 and 5 thereof) that is adapted to overlay the forefinger metacarpal joint, the middle finger metacarpal joint and the ring finger metacarpal joint of the user's hand when the glove is worn (as shown in Fig. 2 of Kleinert), thereby providing added protection of the back of the user's hand from abrasion during sport activities (as noted above; abrasion resistance is provided by the added cabretta skin covering #98 from Kleinert).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732